--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS AS
DEFINED IN REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”).


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.
 
GOLDEN CENTURY RESOURCES LIMITED
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT FOR SHARES
 
-- TO BE USED BY NON-U.S. RESIDENTS ONLY --
 
To:
Golden  Century Resources Limited (the “Company”)
 
Re:
Purchase and Sale of Shares of the Company

 
Dated For Reference:   February 18, 2010


 
Subject to the terms and conditions of this Subscription Agreement, the
undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees to
purchase from the Company, that number of Shares of the common stock of the
Company set out on page 2 hereof at a price of $1.00 per share.  The
Subscriber’s purchase of the Shares (as defined below) is subject to the terms
and conditions set forth in the sections entitled “Terms” and “General
Provisions” hereto.  The Terms and the General Provisions, together with all
schedules attached hereto, shall be deemed to form a part of this subscription
agreement (the “Subscription Agreement.”)
 
The Subscriber and the Company hereby agree that the purchase of the Shares and
the Offering have been conducted on the terms and conditions specified in the
Terms and the General Provisions below.  The Subscriber hereby makes, on its own
behalf and, if applicable, on behalf of others for whom it is contracting
hereunder, the acknowledgments, representations and warranties set out in the
Terms, the General Provisions and the Schedules hereto and agrees that the
Company can rely on such acknowledgments, representations and warranties should
this Subscription Agreement be accepted.
 
INSTRUCTIONS FOR COMPLETING THIS SUBSCRIPTION
 
 PRIOR TO DELIVERY TO THE COMPANY
 
1.
The Subscriber must complete the information required on pages 1 to 3 hereto.

 
2.
If the Subscriber is investing less than CDN$150,000, he must complete Schedule
“A” – “Accredited Investor Questionnaire”;

 
3.
Each Subscriber must return this completed subscription and Schedule “A” in pdf
format to Golden    Century Resources Limited to info@golden-century.com or fax
to (302) 295-4801 along with proof of payment of the Subscription Funds for the
Shares by wire, pursuant to the wire instructions in the Terms, check, certified
check or money order.  Checks, certified checks or money orders should be made
payable to “Golden Century Resources Limited.



SUBSCRIPTION AMOUNTS
No. of Shares to be purchased at $1.00 each
200,000 shares
 
Total Subscription Funds for the Shares
$200,000 (“Subscription Funds”)

 
Dated this 18th day of February, 2010.

 
 

--------------------------------------------------------------------------------

 

 
REGISTRATION AND DELIVERY
Qi, Wei
(Name of Subscriber – please print)
By:                                                                
(Official Capacity or Title – please print)
 
/s/ Qi, Wei
Authorized Signature
 
Please print name of individual whose signature appears above if different than
the name of the Subscriber printed above
 2-1201, Guodu gongyu, Fengqi  Road
Hangzhou, Zhejiang, P.R. China 310006
Subscriber's Address
 
Subscriber's E-mail Address
 
Subscriber’s Permanent Resident Card Number
 
(Telephone Number)
 
(Facsimile Number)

 
Details of Beneficial Subscriber (If Not Same as Subscriber)
 
(Name – please print)
 
 
(if space is inadequate, please attach a schedule containing the necessary
information.
 
Beneficial Subscriber's Address
 
 
 



Registration Instructions
 
Name
 
Account Reference, if applicable
 
Address
 
Delivery Instructions
 
Name
 
Account Reference, if applicable
 
Contact Name
 
Address
 
(Telephone Number)
 
(Facsimile Number)




 
2

--------------------------------------------------------------------------------

 

INFORMATION REGARDING THE SUBSCRIBER
 
Please check the appropriate box (and complete the required information, if
applicable) in each section:
 
1.
Security Holdings.  The Subscriber and all persons acting jointly and in concert
with the Subscriber own, directly or indirectly, or exercises control or
direction over (provide additional detail as applicable):

 
 o
_________________ common shares of the Company and/or the following other kinds
of shares and convertible securities (including but not limited to convertible
debt, warrants and options) entitling the Subscriber to acquire additional
common shares or other kinds of shares of the Company:

                                                                                                                           



 
  o
No shares of the Company or securities convertible into shares of the Company.

 
2.
Insider Status.  The Subscriber either:

              o
Is an “Insider” of the Company as by virtue of being:

 
(a)
a director or senior officer of the Company;

 
(b)
a director or senior officer of a company that is an Insider or subsidiary of
the Company; or,

 
(c)
a person that beneficially owns or controls, directly or indirectly, voting
shares of the Company carrying more than 10% of the voting rights attached to
all the Company's outstanding voting shares;

              o Is not an Insider of the Company.
 
Execution by the Subscriber above shall constitute an irrevocable offer and
agreement by the Subscriber to subscribe for the securities described herein on
the terms and conditions herein set out.  The Company shall be entitled to rely
on the delivery of an electronic or facsimile copy of this subscription, and
acceptance by the Company of such facsimile subscription shall be legally
effective to create a valid and binding agreement between the Subscriber and the
Company in accordance with the terms and conditions hereof.
 
The Shares will be subject to a hold period under Applicable Legislation and the
certificates evidencing the Shares will bear a legend to that effect, as
applicable. Consequently, the Shares may only be resold during such period in
accordance with appropriate statutory exemptions from the prospectus and
registration requirements of Applicable Legislation or if appropriate consents
or discretionary orders have been obtained.  The Subscriber is advised to
consult its own legal advisors in this regard.
 
ACCEPTANCE
This subscription is accepted and agreed to by the Company as of the 18th day of
February, 2010
)
)
)
)
)
GOLDEN CENTURY RESOURCES LIMITED
 
Per:  /s/ David Lee
Authorized Signatory

By signing the Acceptance, the Company agrees to be bound by the Terms on pages
14 to 17, the General Provisions on pages 3 to 13 and the other Schedules.


GENERAL PROVISIONS
 
 
1.           DEFINITIONS
 
1.1           In this Subscription Agreement (including the first (cover) page,
the Terms on pages 14 to 17, the General Provisions on pages 3 to 13 hereto and
the Schedules), the following words have the following meanings unless otherwise
indicated:
 
 
(a)
“1933 Act” means the United States Securities Act of 1933, as amended;
 

 
(b)
“Applicable Legislation” means the securities legislation applicable to the
Company and the sale or resale of its securities and all legislation
incorporated in the definition of this term in other parts of the Subscription
Agreement, together with the regulations and rules made and promulgated under
that legislation and all administrative policy statements, blanket orders and
rulings, notices and other administrative directions issued by the Commissions;


 
3

--------------------------------------------------------------------------------

 

 
(c)
“B.C. Act” means the Securities Act of British Columbia, Canada.
 

 
(d)
“Closing” means the completion of the sale and purchase of the Shares and
payment for the Shares in accordance with the terms and conditions of this
Subscription Agreement;
 

 
(e)
“Commissions” means the securities commissions with Jurisdiction over the
Company and the securities commissions incorporated in the definition of this
term in other parts of the Subscription Agreement;

 
                (f)
“COMPANY” MEANS GOLDEN CENTURY RESOURCES LIMITED
 

 
(g)
“General Provisions” means this section to the Subscription Agreement, entitled
“General Provisions”
 

 
(h)
“NI 45-106” means National Instrument 45-106 of the Canadian Securities
Administrators, Prospectus and Registration Exemptions;
 

 
(i)
“Offering” means the offering, consisting of no minimum but a maximum of up to
625,000 common shares (“Shares”) of the Issuer at a price of $1.00 per Share.
The Issuer may increase the maximum offering to 750,000 in its discretion;
 

 
(j)
“Private Placement” means the total subscription proceeds from the Offering of
the Shares on the terms and conditions of this Subscription Agreement;
 

 
(k)
“Proceeds” means the subscription proceeds of to be received by the Company in
consideration for the issuance of the Shares pursuant to this Offering;
 

 
(l)
“Regulation S” means Regulation S promulgated under the 1933 Act;
 

 
(m)
“Regulatory Authorities” means the Commissions;
 

 
(n)
“Selling Jurisdictions” means any jurisdiction in which the Shares may be
lawfully sold;
 

 
(o)
“Shares” means the Shares of common stock without par value of the Company being
sold at a price of $1.00 per share in the Offering;
 

 
(p)
“Subscriber” means the subscriber of Shares pursuant to this Subscription
Agreement;
 

 
(q)
“Subscription Agreement” means the first (cover) page, the Terms on pages 14
to17 , the General Provisions on pages 3 to 13 hereto and the Schedules; and,
 

 
(r)
“Terms” the section entitled “Terms” hereto.

 
1.2           In the Subscription Agreement, the following terms have the
meanings defined in Regulation S under the 1933 Act: “Directed Selling Efforts”,
“U.S. Person” and “United States”.
 
1.3           In the Subscription Agreement, unless otherwise specified,
currencies are indicated in American dollars.
 
1.4           In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.
 
2.           DELIVERY AND PAYMENT
 
2.1           The Subscriber must complete, sign and return to the Company,
through its attorneys, the following documents:
 
 
(a)
a completed and duly executed copy of this Subscription Agreement;

 
 
(b)
a completed and duly executed copy of Schedule “A”; and,

 
 
(c)
payment in the aggregate amount of the Subscription Funds for the Shares, via
certified check, money order or bank draft made payable to Golden Century
Resources Limited in American dollars, a wire pursuant to the wire instructions
in the Terms or in such other manner as may be provided for by the Company.

 
2.2          The Subscription Funds or proof of wire transfer of the
Subscription Funds must accompany this Subscription Agreement.


2.3          Where the Subscription Funds are paid to the Company, the Company
is entitled to treat such Subscription Funds as an interest free loan to the
Company until such time as the Subscription Agreement is accepted and the
certificates representing the Shares have been issued to the Subscriber.

 
4

--------------------------------------------------------------------------------

 


2.4          The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.
 
2.5          The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Funds and any other documents delivered in
connection herewith will be held on behalf of the Company.  In the event that
this Subscription Agreement is not accepted by the Company for whatever reason,
which the Company expressly reserves the right to do, at any time on or before
the day after the Acquisition Closing Date, this Subscription Agreement, the
Subscription Funds (without interest thereon) and any other documents delivered
in connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth in this Subscription Agreement.
 
3.          Conditions and Closing
 
3.1          The Closing of the Offering shall occur on the date determined by
the Company (the “Closing Date”).
 
3.2          The Subscriber acknowledges that the certificates representing the
Shares will be delivered following the Closing, provided that the Subscriber has
satisfied the requirements of Section 2 hereof and the Company has accepted this
Subscription Agreement.
 
4.
ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER

 
4.1           The Subscriber acknowledges and agrees that:
 
 
(a)
no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to the Shares;

 
 
(b)
the sale and delivery of the Shares is and will be conditional upon such sale
being exempt from the prospectus and registration requirements under the
Applicable Legislation;

 
 
(c)
the Shares are subject to resale restrictions under the Applicable Legislation
and are otherwise subject to all of the terms, conditions and provisions of this
Subscription Agreement and the Subscriber (and, if applicable, others for whom
it is contracting hereunder) will comply with all Applicable Legislation
concerning any resale of the Shares and consult with its legal advisors with
respect to complying with all restrictions applying to such resale;

 
 
(d)
if the Company becomes listed on an Exchange, the Shares may be required to be
pooled or escrowed, either pursuant to applicable securities legislation as
amended from time to time and regulations and rules prescribed thereto or
pursuant to the policies of the Exchange, or any other securities regulatory
body having jurisdiction.  The Subscriber agrees to sign any such pooling or
escrow agreement and abide by any such restrictions as may be so imposed.  In
furtherance of this covenant, the Subscriber irrevocably appoints the President
of the Company as his attorney-in-fact and authorizes him as his
attorney-in-fact to approve and sign a pooling or escrow or escrow agreement on
behalf of the Subscriber to provide for pooling or escrow of the Shares.

 
 
(e)
none of the Shares have been or will be registered under the 1933 Act or the
Applicable Legislation of any state and the Shares may not be offered or sold,
directly or indirectly, in the United States to, or for the account or benefit
of, a U.S. Person or a person in the United States unless they are registered
under the 1933 Act and the Applicable Legislation of all relevant states or
unless an exemption from such registration requirements is available, and the
Company has no obligation or present intention of filing a registration
statement under the 1933 Act in respect of any of the Shares;

 
 
(f)
the Subscriber is aware that Rule 144 under the 1933 Act will not be available
to facilitate resale of the Shares unless certain conditions have been
satisfied;

 
 
(g)
the decision to execute this Subscription Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the


 
5

--------------------------------------------------------------------------------

 
 
 
Company, and such decision is based entirely upon a review of information (the
receipt of which is hereby acknowledged) which has been filed by the Company
under the Applicable Legislation;

 
 
(h)
none of the Commissions, the Exchange or any other securities commission or
similar regulatory authority have reviewed or passed on the merits of the
Shares;

 
 
(i)
there is no government or other insurance covering any of the Shares;

 
 
(j)
there are risks associated with an investment in the Shares;

 
 
(k)
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell Shares through a person registered to sell securities under the
Securities Act (British Columbia) and, as a consequence of acquiring the Shares
pursuant to an exemption, certain protections, rights and remedies provided by
the Securities Act (British Columbia), including statutory rights of rescission
and damages, will not be available to the Subscriber;

 
 
(l)
by executing and delivering this Agreement, the Subscriber will have directed
the Company not to include a Canadian Legend on any certificates representing
the Shares to be issued to the Subscriber. As a consequence, the Subscriber will
not be able to rely on the resale provisions of National Instrument 45-102, and
any subsequent trade in any of the Shares during or after the Canadian Hold
Period will be a distribution subject to the prospectus and registration
requirements of Canadian securities legislation, to the extent that the trade is
at that time subject to any such Canadian securities legislation;

 
 
(m)
all costs and expenses incurred by the Subscriber (including any fees and
disbursements of any special counsel retained by the Subscriber) relating to the
purchase of the Shares shall be borne by the Subscriber;

 
 
(n)
the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any Directed Selling Efforts in the United States in respect of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

 
 
(o)
the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
 
(p)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber's lawyer and/or advisor(s);

 
 
(q)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

 



 
6

--------------------------------------------------------------------------------

 
 
 
(r)
other than on the Over the Counter Bulletin Board, the Company’s shares are not
listed or quoted on any stock exchange or automated dealer quotation system and
no representation has been made to the Subscriber that any of the Shares will
become listed on any other stock exchange or automated dealer quotation system
or that the Company’s shares will remain listed on the Over the Counter Bulletin
Board or any other stock exchange or automated dealer quotation system;

 
 
(s)
the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with the Applicable
Legislation, will not be available if the offering is part of a plan or scheme
to evade the registration provisions of the 1933 Act or any applicable state and
provincial securities laws;

 
 
(t)
the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and,

 
 
(ii)
applicable resale restrictions;

 
 
(u)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, Regulation D, pursuant to an
effective registration statement under the 1933 Act or pursuant to an available
exemption from the registration requirements of the 1933 Act and in accordance
with any other Applicable Legislation;

 
 
(v)
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell in Canada any of
the Securities under the B.C. Act.

 
 
(w)
the Company has no obligation to take action so as to permit resale in the
United States of the Shares pursuant to the 1933 Act (including Rule 144 there
under), and, as a consequence, the Subscriber must bear the economic risks of
the investment in the Shares and for an indefinite period of time; and,

 
 
(x)
there may be material tax consequences to the Subscriber of an acquisition or
disposition of the Shares, and the Company gives no opinion and makes no
representation with respect to the tax consequences to the Subscriber under
United States, state, local or foreign tax law of the Subscriber’s acquisition
or disposition of such Shares.

 
4.2           Collection of Personal Information.  The Subscriber acknowledges
and consents to the fact that the Company is collecting the Subscriber’s
personal information for the purpose of fulfilling this Subscription Agreement
and completing the Offering.  The Subscriber’s personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) may be disclosed by the Company to:
 
 
(a)
stock exchanges or Securities Regulators;
 

 
(b)
the Company’s registrar and transfer agent;
 

 
(c)
tax authorities;
 

 
(d)
authorities pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada); and,
 

 
(e)
any of the other parties involved in the Offering, including legal counsel, and
may be included in record books in connection with the Offering.

 
By executing this Subscription Agreement, the Subscriber (and, if applicable,
others for whom it is contracting hereunder) is deemed to be consenting to the
foregoing collection, use and disclosure of the Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) and to the retention of such
personal information for as long as permitted or required by law or business
practice.  Notwithstanding that the Subscriber may be purchasing Shares as agent
on behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the identity of such undisclosed principal as may be
required by the Company in order to comply with the foregoing.

 
7

--------------------------------------------------------------------------------

 
 
4.3           Furthermore, the Subscriber is hereby notified that:
 
 
(a)
the Company may deliver to certain Securities Regulators certain personal
information pertaining to the Subscriber, including such Subscriber’s full name,
residential address and telephone number, the number of Shares purchased by the
Subscriber and the Subscription Funds paid for such Shares, the prospectus
exemption relied on by the Company and the date of distribution of the Shares;

 
 
(b)
such information may be collected by the Ontario Securities Commission under the
authority granted to it in securities legislation for the purposes of the
administration and enforcement of the securities legislation of Ontario; and,

 
 
(c)
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s collection of such
information at the following address and telephone number:

 
Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario, M5H 3S8
Telephone:  416-593-8086
 
4.4           This Subscription Agreement is not enforceable by the Subscriber
unless it has been accepted by the Company, and the Subscriber acknowledges and
agrees that the Company reserves the right to reject any subscription for any
reason.
 
4.5           Representations by the Subscriber
 
The Subscriber represents and warrants to the Company that, as at the Agreement
Date and at the Closing:
 
 
(a)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
(b)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;

 
 
(c)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 
 
(d)
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 
 
(e)
the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

 
 
(f)
the Subscriber is not a U.S. Person, as that term is defined in Regulation S;

 
 
(g)
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 
 
(h)
the Subscriber has inquired into the applicable securities legislation of its
jurisdiction of residence and the Subscriber either complies with or is exempt
from the applicable securities legislation of the Subscriber's jurisdiction of
residence;


 
8

--------------------------------------------------------------------------------

 
 
 
(i)
the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Subscriber's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in any of the Securities;

 
 
(j)
the Subscriber is purchasing the Shares pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is an “accredited investor” as
defined in Section 1.1 of NI 45-106 (hereinafter, an “Accredited Investor”) and,
as a consequence:

 
 
(i)
is restricted from using most of the civil remedies available under securities
legislation,

 
 
(ii)
may not receive information that would otherwise be required to be provided
under securities legislation, and

 
 
(iii)
the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 
 
(k)
the Subscriber is an Accredited Investor and agrees that the Company shall not
consider the Subscriber's Subscription for acceptance unless the undersigned
provides to the Company, along with an executed copy of this Agreement:

 
 
(i)
a fully completed and executed Accredited Investor Questionnaire in the form
attached as Exhibit A hereto; and

 
 
(ii)
such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as an Accredited Investor;

 
 
(l)
the Subscriber is not an underwriter of, or dealer in, shares of the Common
Stock, nor is the Subscriber an affiliate of any underwriter of or dealer in the
Securities, nor is it participating, pursuant to a contract or otherwise, in any
distribution of the Securities;

 
 
(m)
the Subscriber agrees that, unless and until the Securities have been registered
under the 1933 Act, or under any state securities or "blue sky" laws of any
state of the United States, it will not offer or sell its Securities in the
United States, directly or indirectly, to U.S. Persons except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act;

 
 
(n)
the Subscriber (i) has such knowledge and experience in business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Securities; and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

 
 
(o)
if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts:

 
 
(i)
the Subscriber has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgements, representations
and agreements on behalf of such account, and

 
 
(ii)
if the Subscriber or the beneficial owner of the investor account(s) is a
Canadian resident, the beneficial owners of the investor accounts for which the
Subscriber acts as a fiduciary or agent satisfy the definition of an “Accredited
Investor”, as the term is defined in the Canadian National Instrument NI 45-106;

 
 
(p)
the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities;

 
 
(q)
any offer or and sale of any of the Securities prior to the expiration of a
period of six months after the date of original issuance of that respective
Security (the six-month period hereinafter referred to as the "Distribution
Compliance Period") shall only be made in compliance with the safe


 
9

--------------------------------------------------------------------------------

 

 
 
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption there from, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption there from and
in each case only in accordance with applicable state and provincial securities
laws;

 
 
(r)
it will not engage in any hedging transactions involving any of the Securities
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws and the Subscriber is not aware of any advertisement of, or any
general solicitation in respect of, any of the Securities; and

 
 
(s)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities;

 
 
(ii)
that any person will refund the purchase price of any of the Securities;

 
 
(iii)
as to the future price or value of any of the Securities; or

 
 
(iv)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system; except that the Company’s Common Stock is currently approved
for trading on the U.S. Over the Counter Bulletin Board and the Canadian TSX
Venture stock exchange.

 
4.6           In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S.
 
4.7           The Subscriber has acknowledged that the decision to purchase the
Shares was solely made on the basis of available information provided to the
Subscriber.  The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of the
Securities.
 
 
(t)
the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the Applicable Legislation of the
jurisdiction of residence of the Subscriber;

 
 
(u)
the Subscriber is acquiring the Shares for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

 
 
(v)
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 
 
(w)
the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
 
(x)
the Subscriber acknowledges that the Subscriber has not acquired the Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Securities which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration of the Securities pursuant to the 1933 Act and any applicable state
and provincial securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
 
(y)
the Subscriber understands and agrees that none of the Shares have been or will
be registered under the 1933 Act, or under any state securities or “blue sky”
laws of any state of the United States, and, unless so registered, may not be
offered or sold in the United States or, directly or indirectly, to U.S.
Persons, as that term is defined in Regulation S, except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or


 
10

--------------------------------------------------------------------------------

 

 
 
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 
 
(z)
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 
 
(aa)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Shares;

 
 
(ii)
that any person will refund the purchase price of any of the Shares;

 
 
(iii)
as to the future price or value of any of the Shares; or

 
 
(iv)
that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system other than the Over the Counter
Bulletin Board or that application has been made to list and post any of the
Securities of the Company on any Exchange or automated dealer quotation system.

 
 
(bb)
the Subscriber is:

 
 
(i)
knowledgeable of, or has been independently advised as to, the Applicable
Legislation of the Securities Regulators having application in the jurisdiction
in which the Subscriber is resident which would apply to the acquisition of the
Shares; and,

 
 
(ii)
purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under Applicable Legislation; and,

 
 
(cc)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Accredited Investor
Questionnaire and the Subscriber will hold harmless the Company from any loss or
damage it or they may suffer as a result of the Subscriber’s failure to
correctly complete this Subscription Agreement or the Accredited Investor
Questionnaire;

 
4.8           The Subscriber represents and warrants that the funds representing
the Subscription Funds for the Shares will not represent proceeds of crime for
the purposes of the Proceeds of Crime (Money Laundering) Act (Canada) (the
“PCMLA”) and the Subscriber acknowledges that the Company may in the future be
required by law to disclose the Subscriber’s name and other information relating
to this Subscription Agreement and the Subscriber’s subscription hereunder, on a
confidential basis, pursuant to the PCMLA.  To the best of the Subscriber’s
knowledge:
 
 
(i)
none of the Subscription Funds to be provided by the Subscriber:

 
 
(A)
has been or will be derived from or related to any activity that is deemed
criminal under the law of Canada, the United States of America, or any other
jurisdiction; or

 
 
(B)
is being tendered on behalf of a person or entity who has not been identified to
the Subscriber; and

 
 
(ii)
the Subscriber shall promptly notify the Company if the Subscriber discovers
that any of such representations ceases to be true, and to provide the Company
with appropriate information in connection therewith.

 
4.9           Reliance, indemnity and notification of changes
 
The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 14 to17, the General Provisions on pages
3 to [INSERT PAGE NUMBER] and the Schedules) are made by the Subscriber with the
intent that they be relied upon by the Company in determining its suitability as
a purchaser of Shares, and the

 
11

--------------------------------------------------------------------------------

 
 
Subscriber hereby agrees to indemnify the Company against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
as a result of reliance thereon. The Subscriber undertakes to notify the Company
immediately of any change in any representation, warranty or other information
relating to the Subscriber set forth in the Subscription Agreement (including
the first (cover) page, the Terms on pages 14 to17, the General Provisions on
pages 3 to 13 and the Schedules) which takes place prior to the Closing.
 
4.10           Survival of representations and warranties
 
The representations and warranties contained in this Section 3 will survive the
Closing.
 
5.           COMPANY’S ACCEPTANCE
 
5.1           The Subscription Agreement, when executed by the Subscriber, and
delivered to the Company, will constitute a subscription for Securities which
will not be binding on the Company until accepted by the Company by executing
the Subscription Agreement in the space provided on the face page(s) of the
Subscription Agreement and, notwithstanding the Agreement Date, if the Company
accepts the subscription by the Subscriber, the Subscription Agreement will be
entered into on the date of such execution by the Company.
 
6.           MISCELLANEOUS
 
6.1           The Subscriber agrees to sell, assign or transfer the Shares only
in accordance with the requirements of Applicable Legislation and any legends
placed on the certificates representing the Shares as contemplated by the
Subscription Agreement.
 
6.2           The Subscriber hereby authorizes the Company to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Subscriber and delivered to the Company in connection with the
Offering.
 
6.3           The Company may rely on delivery by fax machine of an executed
copy of this subscription, and acceptance by the Company of such faxed copy will
be equally effective to create a valid and binding agreement between the
Subscriber and the Company in accordance with the terms of the Subscription
Agreement.
 
6.5           Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Company’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Company
considers necessary.
 
6.6           This Subscription Agreement is not assignable or transferable by
the parties hereto without the express written consent of the other party to
this Subscription Agreement.
 
6.7           Time is of the essence of this Subscription Agreement and will be
calculated in accordance with the provisions of the Interpretation Act (British
Columbia).
 
6.8           The Subscriber and the Company agree that they each will execute
or cause to be executed and delivered all such further and other documents and
assurances, and do and cause to be done all such further acts and things as may
be necessary or desirable to carry out this Subscription Agreement according to
its true intent, and to secure any required approvals of the Regulatory
Authorities.  Notwithstanding section 5.9 below, any further or other documents
or assurances delivered by the Subscriber to the Company in connection with this
Agreement are deemed to form a part of this Agreement.
 
6.9           Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Company, or by
anyone else.
 
6.10           The parties may amend this Subscription Agreement by agreement.

 
12

--------------------------------------------------------------------------------

 
 
6.11           This Subscription Agreement ensures to the benefit of and is
binding upon the parties to this Subscription Agreement and their successors and
permitted assigns.
 
6.12           A party to this Subscription Agreement will give all notices to
or other written communications with the other party to this Subscription
Agreement concerning this Subscription Agreement by hand or by facsimile or
email to the addresses as may be provided by the party to whom the notice is
addressed.
 
6.13           This Subscription Agreement is to be read with all changes in
gender or number as required by the context.
 
6.14           This Subscription Agreement will be governed by and construed in
accordance with the internal laws of British Columbia (without reference to its
rules governing the choice or conflict of laws), and the parties hereto
irrevocably attorn and submit to the exclusive jurisdiction of the courts of
British Columbia with respect to any dispute related to this Subscription
Agreement.
 
End of General Provisions

 
13

--------------------------------------------------------------------------------

 
